Citation Nr: 0905306	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-28 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left knee injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from 
February 1981 to May 1985.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO) which increased 
the rating for the Veteran's left knee disability from the 10 
percent rating which had been assigned to 20 percent.  [A 
December 2006 rating decision assigned a temporary total 
(100%) convalescent rating effective from September 7, 2006 
through October 2006.  Accordingly, the period of time is not 
for consideration.  Notably, the Veteran has not expressed 
disagreement with the December 2006 rating decision.]  

In a May 2007 communication, the Veteran raised the issue of 
entitlement to a rating in excess of 10 percent for his right 
knee disability.  This issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.  


REMAND

The Veteran's most recent VA examination to evaluate his 
service connected left knee disability was in July 2006.  (A 
copy of a report of a July 2007 VA examination, submitted by 
the Veteran with a waiver of RO review, reflects that 
although some findings pertaining to the left knee were 
noted, the examination was primarily for evaluation of the 
Veteran's right knee disability noted above.)  A private 
operative report submitted by the Veteran shows that in the 
interim (in September 2006) he underwent surgery on his left 
knee disability.  Records of treatment, evaluations, surgical 
consultation leading up to the surgery and complete records 
of follow-up care are not associated with the claims file.  
As such records are likely to contain pertinent information, 
they must be secured.  Furthermore, the record does not 
include a report of a complete medical evaluation of the 
Veteran's service-connected left knee disability after the 
completion of his post-surgical convalescence.  

Additionally, during the pendency of this appeal, on January 
30, 2008, the Court issued a decision in the appeal of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, that found that 
VCAA notice for an increased-compensation claim, under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, must include, at a 
minimum, notification that in order to substantiate such 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life.  Further, if the 
Codes under which the disability is rated contain criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The record does not reflect that the veteran has received all 
such notice.  Since the case is being remanded anyway, the RO 
will have the opportunity to correct the notice deficiency 
without substantial additional delay.  

The Veteran is advised that under 38 C.F.R. § 3.158 where 
evidence requested in connection with a claim for increase is 
not furnished within one year of the request, the claim will 
be considered abandoned.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the Veteran the 
notice required in an increased 
compensation claim, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (and summarized above) and 
afford him the opportunity to respond.  

2.  The Veteran should be asked to 
identify all sources of treatment he 
received for his serviced connected left 
knee disability since June 2006 (and to 
provide any releases necessary for VA to 
secure reports of such treatment).  Of 
particular interest are the records of 
treatment, evaluation, surgical 
consultation, etc. leading up to the 
September 2006 surgery, and complete 
records of follow-up care after that 
surgery.  In conjunction with this request 
the Veteran should be reminded of the 
above-mentioned provisions of 38 C.F.R. 
§ 3.158(a).  The RO should secure complete 
clinical records from all the identified 
sources.  If any source identified does 
not respond to the RO's request for 
records, the Veteran should be so 
notified, and advised that ultimately it 
is his responsibility to ensure that 
private records sought are secured.  

3.  The RO should then arrange for the 
Veteran to be examined by an orthopedist 
to ascertain the current severity of his 
service-connected left knee disability.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  All indicated studies, 
specifically including ranges of motion 
and tests for instability, should be 
completed.  The examiner should determine 
whether there is additional loss of 
function due to pain, on use, or during 
flare-ups (if any), and, if feasible, 
express the additional impairment of 
function in terms of additional degree of 
limitation of motion.  If this is not 
possible, the examiner should so state.  
The examiner should also provide an 
opinion as to the impact of the disability 
on the Veteran's ability to work.  The 
examiner should explain the rationale for 
all opinions.  

4.  The RO should then readjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated).  If it remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

